DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image acquisition unit that acquires”, “three-dimensional model generation unit that generates”, and “correction unit that estimates” and “corrects” in claim 1-3.
Upon review of the specification:
“image acquisition unit that acquires”, ¶44 indicates that the image acquisition unit 401 acquires image data from a “plurality of imaging units 15” which further ¶21 additionally directs that captures of an object are with a plurality of cameras.
“three-dimensional model generation unit that generates”, ¶43 indicates that an ECU 14 includes “a three-dimensional model generation unit 402”. The ECU 14 is further described on ¶42 which describes the ECU 14 as realized by a CPU 14a”. and 
“correction unit that estimates”, ¶43 indicates that an ECU 14 includes “a correction unit 403”. The ECU 14 is further described on ¶42 which describes the ECU 14 as realized by a CPU 14a”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4 rejected under 35 U.S.C. 103 as being unpatentable over OHARA; Naoto et al. (US 20180285660 A1) in view of Hicks; Richmond (US 10491885 B1) in view of OBA; Eiji et al. (US 20180365859 A1)
Regarding claim 1 Ohara teaches, 
A road surface detection device (¶9 and Fig. 1, “vehicle that is equipped with a stereo camera apparatus and is traveling on a road”) comprising: 
	At least one processor configured to implement: (¶36, “controller 16 includes one or more processors” which “executes various calculation processes in respect of the image processing apparatus 12”)
an image acquisition unit (¶23, “first camera 11a and the second camera 11b, are arranged side-by-side in the stereo camera apparatus 10”) that acquires captured image data output from a stereo camera that captures an imaging area including a road surface on which a vehicle travels; (¶27, “the stereo camera apparatus 10 can image various subjects, including vehicles in front, obstacles, and lane markings 14a to 14d drawn on the road surface 13”) 
a three-dimensional model generation unit (¶41 and 93, “edge detector 18“ of the “image processing apparatus 12”) that generates a three-dimensional model of the imaging area (¶41 and 93, “identifies the positional coordinates representing positions in the image space” in a “grayscale image” in a “3D coordinate space”) including a surface shape of the road surface (¶41 and 93, positional coordinates of emphasizing edges “within the region of interest” of edges of “lane markings parallel to each other in 3D coordinate space”) from a viewpoint of the stereo camera based on the captured image data; (¶93, “image processing apparatus 12 may perform image processing on the basis of an image capturing two or more lane markings parallel to each other in 3D coordinate space”) and 
a correction unit (¶54 and 62, “image characteristic amount calculator 20” and “image calibrator 22”) that estimates a plane (¶54, “vanishing point”) from the three-dimensional model, (¶54 and 93, calculator 20 ”calculates an image characteristic amount on the basis of information, representing the approximate line” which estimates “position coordinate, in the image space, of the vanishing point” of the “lane markings parallel to each other in 3D coordinate space”) and corrects (¶62, “image calibrator 22”) the three-dimensional model so as to match an orientation of a normal vector of the plane with a correct value of an orientation of a normal vector of the road surface (¶62,63 and 93, “calibrates the reference image” with a vanishing point of lane markings in 3D coordinate space “relative to the benchmark image on the basis of calibration data” which “correct a misalignment occurring over time, or due to external vibration, shock, or the like, between the first camera and the second camera” so that “the first lane marking distance L1 and the second lane marking distance L2 match”) with respect to the stereo camera, respectively. (¶62 and 93, “With this calibration, the image calibrator 22 places the reference image and the benchmark image in a state of being parallel and at the same level” of image of lane markings parallel to each other in 3D coordinate space)
	But does not explicitly teach, 
corrects the three-dimensional model so as to match a height position of the plane with respect to the stereo camera with a correct value of a height position of the surface caused by unevenness of the road surface with respect to the stereo camera	
	However, Hicks teaches additionally, 
corrects the three-dimensional model so as to match a height position of the plane (10:24-37, “objects may be provided to the 3D model” with corrected or adjusted height) with respect to the stereo camera (10:24-37 and 10:58-67, “3D model” such that “localized camera objects including the range are then assigned to points in the 3D point cloud or the 3D model”) with a correct value of a height position of the surface with respect to the stereo camera (10:24-37, “objects may be provided to the 3D model with a corrected or adjusted height” so that this allows “points in the camera image at that distance to be attached to that distance in the point cloud”) 	 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image processing of Ohara with the model correction of Hicks which allows for precise sizing of objects being imaged. This allows for more accurate results when associating the model with the image.
But does not explicitly teach, 
Correct a model to match a correct value of a height position of the surface caused by unevenness of the road surface with respect to the stereo camera
However, Oba teaches additionally, 
Correct a model (¶184 and Fig. 18-S137, “calibration process to be performed for the respective cameras 11”) to match a correct value of a height position (¶195, “corrects the vehicle body height and the vehicle body rotation” for the parameters of the camera 11 capturing images of the image information) of the surface (¶195,194, 191, “if the supplied parameters show that there is a positional shift between adjacent cameras 11” based on “information about the field angle shift“ based on the “detected lines” that are subjected to the labeling used in “detecting a shift difference from the line segment”) caused by unevenness of the road surface with respect to the stereo camera (¶191 and 195, “image information obtained by the previously provided camera 11-1” which images “line segments” in front by the “front camera 11-1” labeled as markers that are used in the process to determine when there is a “positional shift” in the recorded “view angle” shift) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image processing of Ohara with the model correction of Hicks with the calibration of Oba which uses images of the road lines to determine angle shifts to while the vehicle is running. This allows for images being captured to be corrected to maintain continuity by smoothing the connection between the images being captured. 

Regarding claim 4, it is the non-transitory computer readable medium claim similar to device claim 1. 
	Ohara teaches additionally, 
computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions (¶36, “controller 16 or the processor may include one or more memories that store programs for various processing and store information during calculations”)
Refer to rejection of claim 1 to teach the limitations of claim 4.

Claim 2,3 rejected under 35 U.S.C. 103 as being unpatentable over OHARA; Naoto et al. (US 20180285660 A1) in view of Hicks; Richmond (US 10491885 B1) in view of OBA; Eiji et al. (US 20180365859 A1) in view of JUNG; Kyungboo et al. (US 20180209802 A1)
Regarding claim 2, Ohara with Hicks with Oba teaches the limitation of claim 1,
	Ohara discloses additionally,  
correction unit (¶62, “image calibrator 22”) matches the orientation of the normal vector of the plane with the correct value of the orientation of the normal vector of the road surface, (¶62 and 93, “calibrates the reference image” with a vanishing point of lane markings in 3D coordinate space “relative to the benchmark image on the basis of calibration data” which “correct a misalignment occurring over time, or due to external vibration, shock, or the like, between the first camera and the second camera”) 
Hicks teaches additionally, 
match the height position of the plane (10:24-37, “objects may be provided to the 3D model” with corrected or adjusted height) with respect to the stereo camera (10:24-37 and 10:58-67, “3D model” such that “localized camera objects including the range are then assigned to points in the 3D point cloud or the 3D model”) with the correct value of the height position of the road surface with respect to the stereo camera. (10:24-37, “objects may be provided to the 3D model with a corrected or adjusted height” so that this allows “points in the camera image at that distance to be attached to that distance in the point cloud”) 	 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image processing of Ohara with the model correction of Hicks with the calibration of Oba which allows for precise sizing of objects being imaged. This allows for more accurate results when associating the model with the image.
	But does not explicitly disclose 
matches the orientation vector of the plane and then correcting the entirety of the three-dimensional model.
	However, Jung teaches additionally, 
matches the orientation vector of the plane (¶121, “lane location information is provided based on the lane model”) and then correcting the entirety of the three-dimensional model. (¶121, “In response to the matching between the road of the lane model and the road of the 3D map, the vehicle path information is corrected based on location information of the driving lane”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image processing of Ohara with the model correction of Hicks with the calibration of Oba with the modeling of Jung which determines matching and then corrects the provided information. This type of order to steps allows for correcting relative locations in the model. 
 
Regarding claim 3, Ohara with Hicks with Oba with Jung teach the limitation of claim 2,
	Ohara teaches additionally,
correction unit acquires the correct value of the orientation of the normal vector of the road surface (¶61, “calibration data calculator 21 then calculates calibration data” to match angles of view) with respect to the stereo camera based on values determined during calibration of the stereo camera. (¶61 and 93, “calibration data calculator 21 then calculates calibration data for calibrating the angle of view of the reference image relative to the benchmark image so that the first lane marking distance L1 and the second lane marking distance L2 match” of image of lane markings parallel to each other in 3D coordinate space)
	Hicks teaches additionally, 
the correct value of the height position of the road surface with respect to the stereo camera (10:24-37, “objects may be provided to the 3D model with a corrected or adjusted height” so that this allows “points in the camera image at that distance to be attached to that distance in the point cloud”) 	
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image processing of Ohara with the model correction of Hicks with the calibration of Oba with the modeling of Jung which allows for precise sizing of objects being imaged. This allows for more accurate results when associating the model with the image.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483